Name: Commission Regulation (EC) No 908/94 of 25 April 1994 determining the extent to which application lodged in April 1994 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 105/8 26. 4. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 908/94 of 25 April 1994 determining the extent to which application lodged in April 1994 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted products which comply with all veterinary rules currently in force in the Community, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2698/93 of 30 September 1993, laying down detailed rules for the application in the pigmeat sector of the arra ­ gements provided for by the Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic ('), amended by Regulation (EC) No 3560/93 (2), and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the second quarter of 1994 are, in the case of some products, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribu ­ tion ; Whereas, it is appropriate to draw the attention of opera ­ tors to the fact that licences may only be used for Article 1 1 . Applications for import licences for the period 1 April to 30 June 1994 submitted under Regulation (EEC) No 2698/93 shall be met as referred to in the Annex. 2. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 26 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 245, 1 . 10 . 1993, p. 80 . (2) OJ No L 324, 24. 12. 1993, p. 42. 26. 4. 94 Official Journal of the European Communities No L 105/9 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 April to 30 June 1994 1 54,1 2 100,0 3 100,0 4 100,0 5 100,0 , 6 100,0 7 100,0 8 100,0 9 100,0 10 100,0 11 100,0 12 100,0 13 100,0